United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen V. Hunt, Sr., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1100
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2013 appellant, through her representative, filed a timely appeal from a
January 22, 2013 nonmerit decision of the Office of Workers’ Compensation Programs denying
her request for an oral hearing. Because more than 180 days elapsed from the most recent merit
decision dated August 20, 2012 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
On appeal, appellant contends that OWCP did not follow its procedures in denying her
request for an oral hearing. She also argues the merits of her case and states that OWCP did not
consider the weight of its own physician’s medical opinion which is sufficient to establish her
entitlement to compensation.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a May 2, 2005 decision,2 the Board
affirmed OWCP decisions dated October 30, 2003 and June 10, 2004, denying appellant’s claim
for compensation for total disability commencing August 26, 2003 due to her accepted
August 25, 2003 employment injury. In a May 3, 2010 decision,3 the Board affirmed OWCP
decisions dated December 10, 2008 and April 9, 2009, denying her claim for compensation for
total disability for the stated period and request for merit review, respectively. The facts and
circumstances of the case as set forth in the Board’s prior decisions are incorporated herein by
reference.4
By letter dated April 14, 2011, OWCP expanded appellant’s claim to include acceptance
of prolonged depressive reaction.
On June 2, 2011 appellant filed a claim for wage-loss compensation commencing
October 12, 2003. In a December 5, 2011 decision, OWCP denied her claim as the medical
evidence did not support that her total disability was causally related to the accepted August 25,
2003 employment injury.
On December 16, 2011 appellant requested a review of the written record by an OWCP
hearing representative.
In a March 15, 2012 decision, an OWCP hearing representative set aside the December 5,
2011 decision and remanded the case for further development. He directed OWCP to determine
whether appellant sustained an additional lumbar condition causally related to the August 25,
2003 employment incident. Following this action, it was directed to clarify the period of total
disability secondary to the accepted employment-related injuries.
On June 25, 2012 OWCP expanded appellant’s claim to include acceptance of
displacement of the lumbar intervertebral disc without myelopathy.
In an August 20, 2012 decision, OWCP denied appellant’s claim for wage-loss
compensation commencing August 26, 2003. The medical evidence was found insufficient to
establish that she was totally disabled due to the accepted August 25, 2003 employment injuries.
In an appeal request form dated and postmarked November 20, 2012, appellant requested
an oral hearing before an OWCP hearing representative and submitted medical evidence which
addressed her right hip, knee and leg and back, neck, shoulder, gluteus, feet and emotional
conditions, and medical treatment.
In a January 22, 2013 decision, OWCP’s Branch of Hearings and Review denied
appellant’s request for an oral hearing, finding that it was untimely filed. It further denied the
request on the grounds that the issue could equally well be addressed by requesting
reconsideration from the district office and submitting evidence not previously considered which
2

Docket No. 04-2235 (issued May 2, 2005).

3

Docket No. 09-1525 (issued May 3, 2010).

4

OWCP accepted that on August 25, 2003 appellant, then a 31-year-old transportation security screener,
sustained a lumbar strain while in the performance of duty.

2

established that she was entitled to ongoing disability compensation benefits beginning
October 12, 2003.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on her claim before a representative of the Secretary.5
Section 10.615 of the federal regulations implementing this section of FECA provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.6 The
request must be sent to the address specified in the decision within 30 days (as determined by
postmark or other carrier’s date marking) of the date of the decision for which a hearing is
sought.7 A claimant is entitled to a hearing or review of the written record as a matter of right if
the request is filed within 30 days.8
Although there is no right to a review of the written record or an oral hearing if not
requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.9 Its procedures require that it exercise
its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).10
ANALYSIS
The record shows that the last merit decision issued by OWCP was rendered on
August 20, 2012. In that decision, OWCP denied appellant’s claim for wage-loss compensation
commencing August 26, 2003. Appellant’s request for a hearing before an OWCP hearing
representative was dated and postmarked November 20, 2012, more than 30 days after the
August 20, 2012 decision. The Board finds, therefore, that her hearing request was not timely
and she was not entitled to an oral hearing as a matter of right.11
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled as a matter of right. In its January 22, 2013 decision, OWCP properly exercised its
discretion. It considered the issue and denied appellant’s request for an oral hearing on the basis
that her claim on the issue of whether she was entitled to wage-loss compensation benefits could
be adequately addressed through the reconsideration process and the submission of additional
evidence not previously considered. The Board has held that the only limitation on OWCP’s
authority is reasonableness. Abuse of discretion is generally shown through proof of manifest
5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.615.

7

Id. at § 10.616(a).

8

Leona B. Jacobs, 55 ECAB 753 (2004).

9

See id.; Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

10

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
11

20 C.F.R. § 10.616(a).

3

error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
and probable deduction from established facts.12 The Board finds that in this case, OWCP did
not abuse its discretion in denying appellant’s request for an oral hearing in its January 22, 2013
decision.
On appeal, appellant asserted that OWCP did not follow its procedures in denying her
request for an oral hearing. As found above, OWCP properly followed its procedures and denied
her request for an oral hearing as untimely in its January 22, 2013 decision.
Appellant also argued the merits of her case and stated that OWCP did not consider the
weight of its own physician’s medical opinion which was sufficient to establish her entitlement
to compensation. However, as noted above, the Board does not have jurisdiction over the merits
of this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

4

